Citation Nr: 1122695	
Decision Date: 06/13/11    Archive Date: 06/28/11

DOCKET NO.  07-17 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Tenner, Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision rendered by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  

The matter was remanded by the Board in March 2010.  Following completion of the requested development, the RO continued the denial of the claims and returned the matter to the Board for further review.  


FINDINGS OF FACT

1.  Bilateral hearing loss disability was not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.

2.  Tinnitus was not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.303 (2010).  

2.  Tinnitus was not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (the Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In an August 2005 letter, VA satisfied these criteria.  In the letter, the RO advised the Veteran of the basic criteria for service connection and explained VA's duties to assist him in obtaining evidence relevant to the claim.  The letter was issued prior to the initial adjudication of the claim.  

In addition, the United States Court of Appeals for Veterans Claims (Court) has observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a) (2002).  Compliance with the first Pelegrini II element requires notice of these five elements in initial ratings cases.  See Dunlop v. Nicholson, 21 Vet. App. 112 (2006).  Here, to the extent applicable, an April 2006 correspondence advised the Veteran of these elements.  

The Board also concludes VA's duty to assist has been satisfied.  The RO assisted the Veteran in obtaining private treatment records from Cleveland Ear, Nose, Throat and Allergy Center and from USS/Kobe Steel.  The Veteran also identified audio examination records from U.S. Steel Supply.  He stated that he had annual examinations for 18 years.  The RO requested the records.  However, the letter requesting the records was returned by the U.S. Post Office as Insufficient Address.  The Veteran was advised of the RO's inability to obtain the records in a letter date in June 2006.  He did not thereafter provide additional information that would permit the RO to search for the records, nor has he identified other existing relevant evidence that is not associated with the claims file.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran underwent VA audiologic examinations in July 2006 and May 2010.  The Board's concerns regarding the adequacy of the July 2006 examination was addressed in its March 2010 remand directives.  The most recent examination, issued in May 2010 was required to address a deficiency regarding the consideration of lay opinions regarding the etiology of hearing loss.  In sum, the examination report reflect consideration of the Veteran's current complaints, specifically acknowledges review of lay testimony, and include appropriate examination findings and diagnoses and an opinion consistent with the evidence of record.  The Board therefore concludes that the examination is adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  38 C.F.R. § 4.2 (2010).   Moreover, the examination report addresses the Board's concerns raised in March 2010 remand directive.  Hence, the Board finds that there has been substantial compliance with its remand and additional development is not required.  Stegall v. West, 11 Vet. App. 268 (1998).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, supra.  

II.  Analysis

The Veteran's service treatment records indicate that he served as an infantryman in the Army.  He served in Vietnam for one year.  For his service, he was the recipient of the Combat Infantryman Badge and Bronze Star, among others.  His service in combat and exposure to acoustic trauma during service is conceded.  His April 1970 service discharge examination is of record.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
-
5
LEFT
0
0
0
-
5

According to the Veteran' statements, post-service, he worked for a steel company for 26 years, including 18 years at U.S. Steel.  He reports that U.S. Steel conducted annual exams and told him he had a hearing loss disability.  He attributes current hearing loss and tinnitus to combat operations and to being in close proximity to a 155 millimeter cannon firing.  

The Veteran's son and daughters state that they have always known their father to have a hearing loss disability.  The Veteran's wife states that he has had a hearing loss disability since at least 1970, when they were married.  She states that her husband informed her of the 155 millimeter cannon fire incident and that she is "positive" that the Veteran's hearing loss and tinnitus were related to service.  

Records obtained from USX/Kobe Steel Corporation note a history of audiologic testing since October 1987.  They note a hearing loss disability and reports of tinnitus.  The record notes a "noise level code" and a "hearing protection code" but do not explain the severity of on the job noise exposure or specify what hearing protection was provided.  

Records from Cleveland Ear, Nose, Throat and Allergy Center dated in June 2005 include the Veteran's reports of decreased hearing since Vietnam.  An audiogram noted a positive history of noise exposure in the military as well as occupational exposure at a steel mill.  Tinnitus was described as "intermittent."  

On VA examination in July 2006, the Veteran reported a history of in-service noise exposure and occupational noise exposure.  He reported that he worked for U.S. Steel for 30 years; working as crane operator, a laborer, a burner, and a grinder.  He reported that he wore foam ear plugs when working as a grinder and a burner from 1987 to 1996.  

Audiologic testing revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
70
75
70
75
LEFT
25
30
70
75
80

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 92 percent in the left ear.  

Following a review of the service records, the examiner opined that since the Veteran's hearing was normal on discharge, it was more likely than not that hearing loss and tinnitus was a result of his occupational noise exposure.  The examiner noted that federal law did not require the use of hearing protection until the 1980's and the first evidence showing a hearing loss disability was not until 1987.  

As noted, the Board remanded these matters in March 2010, to ensure that the VA examination considered the lay statements of record prior to rendering an opinion.  A second VA examination was conducted in May 2010.  The examiner noted consideration of the Veteran's history and the lay statements of record.  Following an audiologic examination, the examination opined that hearing loss and tinnitus were less likely than not due to service.  The examiner stated that hearing was normal during service and there were no reports of tinnitus.  The examiner explained that there was no scientific basis for delayed onset hearing loss.  The examiner also explained that hearing loss was essentially symmetrical during hearing tests conducted at the steel mill, but that VA examinations in 2006 and 2010 demonstrated that low frequency thresholds significantly decreased for the right ear.  Finally, the examiner explained that this progression of hearing loss was not consistent with noise-induced hearing loss, especially considering the time of onset.  

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).  

For certain chronic disorders, including organic diseases of the nervous system, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009). 

In the alternative, pursuant to 38 C.F.R. § 3.303(b) (2010), entitlement to service connection may be established by two other means-chronicity and continuity of symptomatology.  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008).  Continuity of symptomatology may be established if the appellant can demonstrate (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Kent v. Nicholson, 20 Vet. App. 1, 13-14 (2006) (citing Savage v. Gober, 10 Vet. App. 488, 495 (1997).  See also 38 C.F.R. § 3.303(b).   

The Board has carefully reviewed the evidence of record, but finds that the preponderance of the evidence is against the claims.  First, even after considering the Veteran's contentions, there remain evidentiary gaps in the presentation of the claims.  For instance, while the Veteran alleges a long history of hearing impairment, the medical evidence does not show a hearing loss disability until 1987.  While the Veteran reported that he received hearing tests prior to that time, he has not provided the records and was advised by the RO that an attempt to obtain them failed due to an inaccurate mailing address.  Moreover, the Board finds it significant that a hearing loss or tinnitus condition was not noted during service.  As a result, the Board is left with a substantial period of time in which there is no objective evidence of a hearing loss or tinnitus disability.  In this respect, the Board acknowledges that it may not categorically dismiss the Veteran's lay statements for lack of corroboration; however, it is not impermissible for the Board to consider the absence of medical evidence over prolonged periods as evidence against his credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that it is not error to weigh the absence of contemporaneous medical evidence against the lay evidence of record); Maxson v. Gober, 230 F.3d 1330, 1332 (Fed. Cir. 2000) (noting that the evidence of prolonged periods without medical complaint can be considered).  In addition, while the Board is prohibited from exercising medical judgment, the Board cannot ignore the additional factors noted by VA examiners that caused hearing loss and tinnitus, namely a lengthy post-service history working at a steel mill.  

Turning to the competent medical evidence of record, the Board finds the May 2010 VA examination opinion the most probative evidence addressing the likely etiology of the hearing loss and tinnitus disabilities.  The Court has held that "a medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Court has also indicated that in evaluating the medical opinion evidence, (1) the testimony is based upon sufficient facts or data; (2) the testimony is the product of reliable principles and methods; and (3) the expert witness has applied the principles and methods reliably to the facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, a VA examiner has reviewed the Veteran's claims file, taken a thorough history, considered various lay statements from family members, and conducted an audiologic examination.  The examiner has provided a rationale that hearing loss was not shown on separation and that the medical literature did not support delayed onset hearing loss.  The examiner explained differences noted between audiologic examinations over the years to support the opinion that the hearing loss disability was not due to noise exposure during service.  The examiner also noted other factors that contributed to the hearing loss disability, primarily the long history of post-service noise exposure while working at a steel mill.  There is no contrary medical opinion evidence of record.  

Considering the Veteran's and family member's testimony as to the etiology of the hearing loss and tinnitus disabilities, the Board finds that they are competent to describe the symptoms of hearing loss, as it is primarily a subjective disorder incapable of being substantiated by objective medical evidence.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Their statements as to observations of hearing loss are certainly persuasive and the Board does not doubt their stated belief that hearing loss and tinnitus had its onset during service.  The Board, however, cannot simply ignore the VA audiology opinion against the claim that is based on an analysis of the audiologic component of the hearing loss.  The expert opinion evidence is afforded more probative weight than the Veteran's and his family member's opinion testimony.  

Considering all of the evidence of record, including the lay statements of record, the Board finds that the preponderance of the evidence is against the claims, and, accordingly, they must be denied.  In arriving at the decision to deny the claims, the Board has considered the applicability of the "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  



ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


